Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claim 1 has been amended. Rejection of claim 1 has been altered as necessitated by amendment. Claims 2, 5, and 6 have been canceled. 
Status of Claims
	Claims 1, 3 – 4, and 7 – 8 are rejected under U.S.C 103.
Response to Arguments
	The following is in response to applicant’s remarks filed 11/30/2020.
	Applicant argues against the examiners assertion that the method of creating a separator as taught in Yoshitomi would necessarily result in the claimed properties of the present application. Specifically, the applicant directs attention to where Yoshitomi teaches a drying temperature of 50 – 80ºC. In contrast, the applicant explains that the instant application requires a 2 stage drying process wherein one of the stages occurs within a temperature range of 116 - 130ºC. This temperature of at least 116ºC allows the porous film to shrink sufficiently and reduce a difference in stress between the internal portions of the porous film. 
	The examiner finds the following arguments to be persuasive in overcoming the previous rejection. However, upon further searching new art has been cited in the current rejection of the newly amended claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi, JP2011216257A (see machine translation) in view of Sako, US20100129720A1.

Regarding claim 1, Yoshitomi teaches a nonaqueous electrolyte secondary battery separator laminated separator (laminated)[0004][0013] comprising (separator for a nonaqueous battery)[0027]:
a polyolefin porous film (polyolefin membrane)[0021], and a porous layer (heat resistant porous layer in example 1)[0047].
Yoshitomi does not explicitly state the expression 1 of the present application being fulfilled.
However, Yoshitomi does teach a method of producing a separator for a nonaqueous electrolyte secondary battery wherein coating solution is prepared similar to Example 1 of the present invention (Example 2)[0049], and was applied to a polyethylene porous film similar to  Example 1 of the present application (Example 1)[0047]. Further, Yoshitomi teaches the use of heat rollers for drying as in the application to prevent dimensional change due to shrinkage [0032]. 
Yoshitomi does not teach the unclaimed temperature range of 116 - 130ºC for use in the two stage drying process as outlined by the applicant as a necessary step to produce the claimed invention.
	Sako teaches the method of making a polyolefin porous membrane separator for use in batteries of different types [0001][0011] wherein the method includes a teaching for a multistage  drying process wherein the first stage occurs at 118ºC  and the second dry stage (thermal fixing) occurs at 125ºC [0140][0142]. Further, Sako teaches that the second stage of thermal fixing is a relaxation operation in the above range is optimal for properties as thermal shrinkage, porosity, and permeability. 

	Then, the invention of combined features of Sako and Yoshitomo having the inherent properties allowing for the fulfillment of expression 1. 

Regarding claim 3, Yoshitomi with combined features of Sako teach the nonaqueous electrolyte secondary battery laminated separator according to claim 1, wherein the porous layer contains at least one resin selected from the group consisting of a (meth)acrylate-based resin, a fluorine-containing resin, a polyamide-based resin, a polyimide-based resin, a polyester-based resin, and a water-soluble polymer (PPTA)[0047].

Regarding claim 4, Yoshitomi with combined features of Sako teach the nonaqueous electrolyte secondary battery laminated separator according to claim 3.
Further, Sako wherein the polyamide-based resin is an aramid resin (aramid resin filler)[0102].
	
	
Regarding claim 7, Yoshitomi with combined features of Sako teach a nonaqueous electrolyte secondary battery member comprising: a positive electrode; the nonaqueous electrolyte secondary battery laminated separator recited in claim 1; and a negative electrode, the positive electrode, the nonaqueous electrolyte secondary battery laminated separator, and the negative 

Regarding claim 8, Yoshitomi with combined features of Sako teach a nonaqueous electrolyte secondary battery comprising: the nonaqueous electrolyte secondary battery laminated separator recited in claim 1 (battery)[0033].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724